13‐2762‐cr 
                       
United States v. George

 
                       UNITED STATES COURT OF APPEALS 
                                              
                             FOR THE SECOND CIRCUIT 
                                 ________________ 
                                              
                                August Term, 2014 
                                              
             (Argued: November 17, 2014             Decided: February 25, 2015) 
                                              
                               Docket No. 13‐2762‐cr 
                                 ________________ 
                                              
                            UNITED STATES OF AMERICA, 
                                              
                                                         Appellee, 
 
                                       —v.— 
                                           
                  ANNIE GEORGE, AKA Annie Kolath, AKA Sajimol George, 
                                           
                                                   Defendant‐Appellant. 
                                  ________________ 
Before: 
                          KEARSE, STRAUB, and RAGGI, Circuit Judges. 
                                     ________________  

         On  appeal  from  a  conviction  for  harboring  an  illegal  alien,  see  8 U.S.C. 

§ 1324(a)(1)(A)(iii),       and    related    order    of    forfeiture,    see    18    U.S.C. 

§ 982(a)(6)(A)(ii)(II), defendant challenges (1) the district court’s jury instruction 

on  the  meaning  of  “harboring”  in  light  of  United  States  v.  Vargas‐Cordon,  733 

                                                
                                               1 
 
F.3d 366 (2d Cir. 2013); (2) the sufficiency of the evidence to prove harboring; and 

(3) the forfeiture of her residence in light of the Eighth Amendment prohibition 

on excessive fines.   

       AFFIRMED. 
                               ________________ 
                                        
              MARK  M.  BAKER  (Joshua  Kirshner,  on  the  brief),  Brafman  & 
                  Associates,  P.C.,  New  York,  New  York,  for  Defendant‐
                  Appellant. 
 
          WILLIAM  A.  GLASER,  Appellate  Section,  Criminal  Division,  United 
                 States  Department  of  Justice,  Washington,  D.C.  (David  A. 
                 O’Neil,  Acting  Assistant  Attorney  General;  David  M. 
                 Bitkower,  Deputy  Assistant  Attorney  General;  Brenda  K. 
                 Sannes,  Chief,  Appellate  Division,  United  States  Attorney’s 
                 Office for the Northern District of New York, on the brief),  for 
                 Richard S. Hartunian, United States Attorney for the Northern 
                 District of New York, Syracuse, New York, for Appellee. 
                              ________________ 
REENA RAGGI, Circuit Judge:  

       Defendant Annie George appeals from a judgment of conviction and order 

of forfeiture entered on July 10, 2013, in the United States District Court for the 

Northern District of New York (Gary L. Sharpe, Chief Judge), after a jury trial at 

which  she  was  found  guilty  of  one  count  of  harboring  an  illegal  alien.    See  8 

U.S.C. § 1324(a)(1)(A)(iii).  George contends that the district court plainly erred in 

instructing  the  jury  as  to  the  meaning  of  the  word  “harbors”  in  light  of  United 

                                               
                                              2 
 
States  v.  Vargas‐Cordon,  733  F.3d  366  (2d  Cir.  2013),  a  case  decided  after 

George’s  conviction.    She  further  challenges  the  sufficiency  of  the  evidence  to 

prove harboring.  Finally, she argues that forfeiture of her residence pursuant to 

18  U.S.C.  § 982(a)(6)(A)(ii)(II)  violates  the  Eighth  Amendment’s  prohibition  on 

excessive  fines.    We  conclude  that  none  of  these  arguments  has  merit  and, 

therefore, affirm the judgment of conviction and order of forfeiture. 

I.    Background 

      A.     The Crime of Conviction 

      The  crime  of  conviction  originated  in  defendant  Annie  George’s 

employment of undocumented Indian national Valsamma Mathai as a domestic 

worker  beginning  in  October  2005.    Mathai  had  come  to  the  United  States 

approximately seven years earlier on a G5 visa that allowed her to reside in New 

York City and work for a designated employee of the United Nations.  Mathai’s 

visa  did  not  allow  her  to  work  or  live  elsewhere  in  the  United  States.  




                                             
                                            3 
 
Nevertheless, in 2005, Mathai left her authorized employment at the behest of a 

man who introduced her to Annie George and her husband.1 

       At trial, the prosecution and defense offered contradictory accounts of the 

ensuing relationship between the Georges and Mathai.  Viewing the evidence, as 

we must, in the light most favorable to the government, see Jackson v. Virginia, 

443  U.S.  307,  319  (1979),  it  appears  that  the  Georges—who  communicated  with 

Mathai  in  her  native  language,  Malayalam—offered  her  live‐in  domestic 

employment  at  a  salary  of  $1,000  per  month.    Annie  George  knew  that  aliens 

needed United States authorization to work or live in this country.  Nevertheless, 

she hired Mathai without ever asking to see such authorization or having Mathai 

fill  out  any  employment  authorization  forms.    By  accepting  the  Georges’ 

employment offer and relocating to their home, Mathai lost her lawful status in 

this country and became an illegal alien. 

       Mathai  worked  for  George  from  2005  to  2011,  caring  for  five  minor 

children  and  performing  various  domestic  tasks  throughout  workdays  that 

generally began at 5:30 a.m. and ended around 11:00 or 11:30 p.m.  She worked 


1   George’s husband  (as  well as  the  couple’s  eldest son)  died in  a  plane  crash  in 
2009,  well  before  federal  authorities  learned  of  the  activities  giving  rise  to  this 
case. 
                                               
                                             4 
 
seven days a week, with no time off, vacation, or sick days.  During her 66‐month 

employment,  Mathai  was  never  paid  the  promised  $1,000‐per‐month  wage; 

rather,  she  received  a  total  of  approximately  $25,000  to  $26,000,  some  of  which 

was sent directly to India to help support her sons. 

       Neither George nor her husband ever filed the required W‐2, W‐3, W‐4, or 

1099  forms  with  the  Internal  Revenue  Service  to  document  Mathai’s 

employment.  On one occasion when Mathai expressed concern about her lack of 

immigration  papers,  George  took  Mathai  to  see  a  man  who  might  assist  her  in 

securing  such  papers  for  a  fee  of  $4,000,  which  Mathai  asked  George  to  deduct 

from  her  salary.    No  such  papers  were  ever  obtained,  and  when  Mathai  raised 

the matter again, George said that she had more pressing concerns as a result of 

her husband’s death. 

       Meanwhile,  George  instructed  Mathai  not  to  discuss  her  immigration 

status  with  others  and  to  tell  anyone  who  inquired  about  her  presence  in  the 

George  home  that  she  was  a  visiting  family  friend.    George  also  discouraged 

Mathai from traveling to India to attend her son’s wedding, telling her that such 

travel could lead to her arrest and deportation by United States authorities. 




                                              
                                             5 
 
       Over time, Mathai’s son became increasingly concerned about his mother’s 

situation  in  the  George  household  and,  in  April  2011,  contacted  a  human 

trafficking hotline, an action that led to federal agents removing Mathai from the 

George  home  in  May  2011.   When  the  agents arrived at George’s  home  for this 

purpose,  George  delayed  Mathai’s  departure  for  almost  two  hours,  refusing  to 

speak to the agents and at one point taking Mathai into the basement before later 

pushing  her  out  a  side  door  and  refusing  to  allow  her  re‐entry  to  retrieve  her 

possessions. 

       Thereafter, George had several telephone conversations with Mathai’s son, 

which  the  latter  recorded  on  his  own  initiative,  subsequently  providing  the 

recordings  to  federal  authorities.    In  one  such  call,  George  effectively 

acknowledged her awareness of both Mathai’s illegal status in the United States 

and  her  own  violation  of  law  in  employing  such  a  person.    She  expressed 

particular  concern  that  if  Mathai  told  federal  authorities  “anything  about 

working,”  George  could  be  charged  with  “a  big  crime,”  because  “[t]hey’ll  start 

adding  up  all  the  taxes  and  everything  for  all  this  time”;  meanwhile,  Mathai 

herself would be put “in jail for ten years.  Poor thing.  Life will be over in jail.”  

J.A.  438.    George  admitted  counseling  Mathai  to  lie  to  authorities  about  her 

                                              
                                             6 
 
presence in the George household, representing herself as a family friend rather 

than an employee:  

       If  Valsamma  says  she  has  made  any  money  here,  then  they  will 
       come to me for it.  That’s what they are after.  I have specifically told 
       her what to say to them.  I have told her to say that she was staying 
       here  because  she  was  like  family  and  the  only  reason  she  was 
       staying here with us is because she knew us and not to say anything 
       else because it will end up being a problem for all of us later . . . . 
 
Id. at 431.  George lamented that Mathai had failed to follow earlier instructions 

to  the  same  effect,  having  “talk[ed]  about  not  having  paperwork  to  everyone[,] 

even to people that she doesn’t know well.”  Id. at 428.   

       B.     Procedural History 

       On  July  25,  2012,  a  grand  jury  in  the  Northern  District  of  New  York 

returned a one‐count indictment charging George with harboring an illegal alien 

with  the  aggravating  purpose  of  private  financial  gain  in  violation  of  8  U.S.C. 

§ 1324(a)(1)(A)(iii)  and  (a)(1)(B)(i).    After  a  five‐day  trial,  a  jury  found  George 

guilty  of  harboring  but  acquitted  her  of  the  private‐gain  penalty  enhancement.  

Thereafter,  George  moved  for  a  judgment  of  acquittal  on  the  harboring  charge 

notwithstanding  the  verdict,  arguing,  inter  alia,  that  the  government  had  failed 

to present legally sufficient evidence to sustain conviction.  See Fed. R. Crim. P. 


                                               
                                              7 
 
29(c).    The  district  court  denied  the  motion  in  a  memorandum  decision  dated 

June 27, 2013, and in a judgment filed on July 10, 2013, sentenced George to five 

years’  probation  with  eight  months’  home  confinement,  and  further  ordered 

forfeiture  of  her  Rexford,  New  York  residence  pursuant  to  18  U.S.C. 

§ 982(a)(6)(A)(ii)(II). 

       This timely appeal followed.   

II.    Discussion 

       A.     The Challenged Jury Instruction 

       George argues that the district court erred in failing clearly to instruct the 

jury  that  the  charged  harboring  crime  requires  evidence  of  concealment,  i.e., 

conduct intended “to prevent detection by the authorities of the alien’s unlawful 

presence” in the United States.  United States v. Vargas‐Cordon, 733 F.3d at 382.  

Because George did not object to the jury charge in the district court, we review 

the challenged instruction only for plain error, see Fed. R. Crim. P. 30(d), 52(b); 

United States v. Nouri, 711 F.3d 129, 138 (2d Cir. 2013), a standard that requires 

George  to  demonstrate  (1)  error,  (2)  that  is  clear  or  obvious,  (3) affecting 

substantial  rights,  and  (4)  calling  into  question  the  fairness,  integrity,  or  public 

reputation of judicial proceedings, see United States v. Marcus, 560 U.S. 258, 262 

                                                
                                               8 
 
(2010).2    George  fails  to  carry  this  burden  because  the  jury  instruction,  when 

viewed  as  a  whole,  adequately  conveys  the  requisite  concealment  aspect  of 

harboring. 

       A  jury  instruction  is  erroneous  if  it  either  fails  adequately  to  inform  the 

jury  of  the  law  or  misleads  the  jury  as  to  the  correct  legal  standard.    See,  e.g., 

United  States  v.  Sabhnani,  599  F.3d  215,  237  (2d  Cir.  2010).    In  making  such  an 

assessment,  we  do  not  review  a  challenged  instruction  in  isolation.    Rather,  we 

consider  it  in  context  “to  determine  whether  considered  as  a  whole,  the 

instructions  adequately  communicated  the  essential  ideas  to  the  jury.”    Id. 

(internal quotation marks omitted); see Cupp v. Naughten, 414 U.S. 141, 146–47 

(1973) (applying “well established proposition that a single instruction to a jury 

may not be judged in artificial isolation, but must be viewed in the context of the 




2   In  her  opening  brief  on  appeal,  George  urged  “modified”  plain  error  review 
under  United  States  v.  Viola,  35  F.3d  37  (2d  Cir.  1994),  abrogated  on  other 
grounds  by  Salinas  v.  United  States,  522  U.S.  52  (1997).    In  her  reply  brief, 
however,  George  explicitly  abandons  this  argument.    See  Appellant’s  Reply  Br. 
14  n.2.    We,  therefore,  need  not  address  whether  the  modified  plain  error 
standard remains viable in light of Johnson v. United States, 520 U.S. 461 (1997).  
See  United  States  v.  Botti,  711  F.3d  299,  308–10  (2d  Cir.  2013)  (discussing 
uncertain validity of modified plain error review). 
                                               
                                              9 
 
overall  charge”);  accord  United  States  v.  Tran,  519  F.3d  98,  105  (2d  Cir.  2008); 

United States v. Mitchell, 328 F.3d 77, 82 (2d Cir. 2003). 

       The statute here at issue criminally punishes any person who,  

       knowing  or  in  reckless  disregard  of  the  fact  that  an  alien  has  come 
       to,  entered,  or  remains  in  the  United  States  in  violation  of  law, 
       conceals, harbors, or shields from detection, or attempts to conceal, 
       harbor,  or  shield  from  detection,  such  alien  in  any  place,  including 
       any building or any means of transportation. 
        
8  U.S.C.  §  1324(a)(1)(A)(iii).    Prior  to  United  States  v.  Vargas‐Cordon,  733  F.3d 

366,  our  precedent  had  lacked  consistency  in  construing  the  “harbor[ing]” 

proscribed  by  this  section.    Some  cases  had  interpreted  harboring  to  imply  an 

element  of  evasion  or  concealment  to  prevent  authorities  from  detecting  the 

alien’s  unlawful  presence;  other  cases  had  construed  harboring  to  encompass 

conduct that, with or without evasion, tended substantially to facilitate an alien’s 

remaining  in  the  United  States  illegally.    See  id.  at  380  (collecting  cases).    In 

Vargas‐Cordon,  we  recognized  that  common  usage  and  dictionary  definitions 

supported both constructions, but upon careful review of the text and structure 

of the statute, we determined that all three of the proscribed actions—“conceals, 

harbors,  or  shields  from  detection”—“shar[e]  a  common  core  of  meaning 

centered  around  evading  detection.”    Id.  at  381  (internal  quotation  marks 

                                                
                                              10 
 
omitted).    Thus,  as  Vargas‐Cordon  now  makes  clear,  to  constitute  harboring,  a 

defendant’s action must be intended (1) substantially to facilitate an illegal alien’s 

remaining  in  the  United  States,  and  (2) to  prevent  the  alien’s  detection  by 

immigration authorities:    

       To ‘harbor’ under § 1324, a defendant must engage in conduct that is 
       intended  both  to  substantially  help  an  unlawfully  present  alien 
       remain in the United States—such as by providing him with shelter, 
       money,  or  other  material  comfort—and  also  is  intended  to  help 
       prevent the detection of the alien by the authorities.  The mere act of 
       providing  shelter  to  an  alien,  when  done  without  intention  to  help 
       prevent the alien’s detection by immigration authorities or police, is 
       thus not an offense under § 1324(a)(1)(A)(iii). 
 
Id. at 382.   

       Although  the  district  court  did  not  have  the  benefit  of  Vargas‐Cordon 

when it charged the jury in this case, George is entitled to rely on that decision in 

urging  plain  error  on  appeal.    See  Henderson  v.  United  States,  133  S.  Ct.  1121, 

1130–31  (2013)  (stating  that  whether  “legal  question  was  settled  or  unsettled  at 

the  time  of  trial,  it  is  enough  that  an  error  be  ‘plain’  at  the  time  of  appellate 

consideration”  (internal  quotation  marks  omitted)).    Citing  Vargas‐Cordon’s 

statement  that,  “if  the  district  court  had  [there]  instructed  the  jury  that 

‘harboring’.  .  .  ‘simply  means  to  shelter,’  it  would  have  erred,”  733  F.3d  at  382, 


                                                 
                                               11 
 
George argues that the district court did just that in her case when it told the jury 

that “[h]arboring means simply to afford shelter to,” and that there was no need 

for  it  to  find  “that  Ms.  George  acted  secretly  or  that  the  harboring  of  the  alien 

was clandestine,” J.A. 805. 

       These  challenged  statements  must,  of  course,  be  read  in  context.    See 

United States v. Sabhnani, 599 F.3d at 237.  In doing so here, we conclude that the 

district  court  adequately  conveyed  both  the  concealment  and  substantial 

facilitation aspects of harboring identified in Vargas‐Cordon, as demonstrated by 

the highlighted language below:   

       The  third  element  is  harboring,  concealing  or  shielding  from 
       detection.  This element which the government must prove beyond a 
       reasonable  doubt  is  that  Ms.  George  harbored  or  concealed  or 
       shielded  from  detection  or  attempted  to  harbor,  conceal  or  shield 
       from detection an alien who had come to, entered or remained in the 
       United  States  in  violation  of  the  law.    Harboring  means  simply  to 
       afford shelter to, shield from detection, to act in a way that prevents 
       the authorities from learning of the fact that an alien is in the United 
       States illegally.  You need not find that Ms. George acted secretly or 
       that the harboring of the alien was clandestine. 
        
       The  fo[u]rth  element  is  substantial  facilitation.    The  fourth  element 
       the  government  must  prove  beyond  a  reasonable  doubt  is  that  Ms. 
       George’s  actions  of  harboring  or  concealing  or  shielding  from 
       detection substantially facilitated the alien’s ability to remain in the 
       United  States  illegally  .  .  .  to  make  that  alien’s  remaining  in  the 
       United States illegally substantially easier or less difficult.   

                                                
                                              12 
 
        
J.A. 805 (emphasis added).   

       With  particular  reference  to  the  concealment  aspect  of  harboring,  the 

highlighted  language  in  the  first  paragraph  shows  that  when  the  district  court 

defined  harboring  as  “afford[ing]  shelter,”  it  made  clear  that  what  it  meant  by 

sheltering was action that shielded the alien from detection or discovery by the 

authorities.    In  short,  while  the  statute  uses  “conceals,  harbors,  or  shields  from 

detection”  in  the  disjunctive,  the  district  court  here  instructed  the  jury  to  view 

these  actions  as  synonymous,  at  least  to  the  extent  that  preventing  an  illegal 

alien’s  detection  by  authorities  was  their  common  underlying  purpose.    Thus, 

there  is  no  merit  to  George’s  claim  that  the  district  court  here  failed  to  instruct 

the jury as to the concealment aspect of harboring. 

       Nor  is  a  different  conclusion  compelled  by  the  district  court’s  statement 

that harboring did not require proof “that Ms. George acted secretly or that the 

harboring of the alien was clandestine.”  Id.  In fact, this accurately states the law.  

In  United  States  v.  Kim,  193  F.3d  567,  575  (2d  Cir.  1999),  cited  approvingly  in 

Vargas‐Cordon  for  its  recognition  of  the  dual  facilitation  and  concealment 

aspects  of  harboring,  see  733  F.3d  at  382,  this  court  held  that  a  defendant  who 


                                                 
                                               13 
 
openly  employed  an  illegal  alien  under  a  false  name  and  submitted  falsified 

work  authorization  documents  to  immigration  authorities  was  nevertheless 

guilty of harboring.  In short, even if a defendant intent on concealing an illegal 

alien from detection by authorities might also generally seek to conceal his own 

actions in doing so, it is only the former effort at concealment, not the latter, that 

is necessary to establish harboring. 

       George’s  plain  error  claim  is  further  undermined  by  the  fact  that  in 

Vargas‐Cordon, we upheld a harboring conviction even though the district court 

there  too  instructed  the  jury  that  “‘“[h]arboring”  simply  means  to  shelter,  to 

afford  shelter  to.’”    733  F.3d  at  382  (quoting  jury  charge).    In  so  ruling,  we 

observed  that  in  “the  very  next  sentence,”  the  district  court  stated  that  the 

government was obliged to prove that the defendant afforded shelter “‘in a way 

intended  to  substantially  facilit[ate]  her  remaining  here  illegally.’”    Id.  (quoting 

jury charge) (emphasis omitted).  We concluded that by thus requiring proof of 

intended  facilitation,  the  harboring  instruction  as  a  whole  sufficiently  informed 

the jury as to the requisite concealment.  See id.  At the same time, however, we 

acknowledged  that  it  would  have  been  preferable  to  make  that  point  by 




                                               
                                             14 
 
“explain[ing] that harboring requires acting with an intent to prevent an alien’s 

detection.”  Id. at 382 n.10. 

       Here,  the  district  court’s  instruction  was  substantially  similar  to  that  in 

Vargas‐Cordon  in  explaining  both  the  concealment  and  facilitation  aspects  of 

harboring.  See J.A. 805.  In urging otherwise, George contends—for the first time 

in  her  reply  brief—that  the  district  court  nevertheless  plainly  erred  in  focusing 

the jury’s attention on whether a defendant “act[ed] in a way that prevent[ed] the 

authorities from learning” of an illegal alien’s presence in the United States, id., 

rather  than  on  whether  the  defendant  acted  in  a  way  intended  to  prevent  such 

detection.  We generally treat arguments raised for the first time in a reply brief 

as waived.  See, e.g., Sherman v. Town of Chester, 752 F.3d 554, 568 n.4 (2d Cir. 

2014).  While that, by itself, is reason enough to reject George’s belated mens rea 

challenge, she fails in any event to demonstrate plain error.   

       The  law  focuses  on  a  defendant’s  intent  to  conceal  and  to  facilitate  to 

ensure  that  the  prohibition  against  “harboring”  is  not  cabined  more  narrowly 

than  warranted.    Thus,  as  we  observed  in  Vargas‐Cordon,  a  defendant  who 

intends  to  conceal  an  illegal  alien  from  authorities  may  be  guilty  of  harboring 

even  though  his  conduct  “lack[s]  the  hallmarks  of  active,  classic  concealment.”  

                                              
                                            15 
 
733  F.3d  at  382  (observing  that  “even  if  Vargas‐Cordon’s  conduct  lacked  the 

hallmarks  of  active,  classic  concealment,  it  nevertheless  was  intended  to  make 

[the illegal alien’s] detection by the authorities substantially more difficult”).  But 

where active concealment is proved, it will be the rare case in which a defendant 

will not have intended the achieved result.  That is not this case. 

       As  we  explain  in  the  next  section  of  this  opinion,  addressing  George’s 

sufficiency  challenge,  the  evidence  of  George’s  intent  to  prevent  Mathai’s 

detection  by  authorities  was  overwhelming.    Any  misdescription  of  the 

‘harboring’  element  here  was  thus  harmless  beyond  a  reasonable  doubt.    See 

Neder  v. United  States,  527 U.S.  1,  10 (1999)  (ruling  that  omission  of  element  is 

subject  to  harmless  error  review);  see,  e.g.,  United  States  v.  Agrawal,  726  F.3d 

235, 257 (2d Cir. 2013) (holding omission of element harmless where proved by 

overwhelming  evidence).    Accordingly,  while  we  expect  that,  after  Vargas‐

Cordon,  district  courts  will  charge  the  concealment  and  facilitation  aspects  of 

harboring  by  reference  to  the  defendant’s  intent,  George  cannot  show  that  any 

failure to do so here affected her substantial rights.  See United States v. Marcus, 

560 U.S. at 262 (stating that to satisfy third prong of plain error, defendant must 

normally  demonstrate  that  alleged  error  was  not  harmless).    Much  less  can  she 

                                              
                                            16 
 
claim  that  any  such  error  calls  into  question  the  fairness,  integrity,  or  public 

reputation of the judicial proceedings.  See Johnson v. United States, 520 U.S. 461, 

469–70  (1997)  (holding  fourth  prong  of  plain  error  not  satisfied  where  “no 

‘miscarriage  of  justice’”  occurred  because  evidence  of  omitted  element  was 

“overwhelming” (alteration omitted)).  

       Thus,  we  identify  no  plain  error  in  the  district  court’s  jury  instruction  on 

the harboring element of the crime of conviction. 

       B.     Sufficiency of the Evidence 

       George asserts that she was entitled to a judgment of acquittal under Fed. 

R.  Crim.  P.  29  because  the  trial  evidence  was  insufficient  as  a  matter  of  law  to 

prove  that  her  actions  were  intended  to  prevent  law  enforcement  authorities 

from detecting Mathai’s illegal presence in the United States.  She bears a heavy 

burden in making this argument because not only must we view the evidence in 

the light most favorable to the prosecution, drawing all reasonable inferences in 

its favor, but also we must affirm the conviction if “any rational trier of fact could 

have  found  the  essential  elements  of  the  crime  beyond  a  reasonable  doubt.”  

Jackson  v.  Virginia,  443  U.S.  at  319  (emphasis  in  original);  accord,  e.g.,  United 

States v. Agrawal, 726 F.3d at 254; United States v. Robinson, 702 F.3d 22, 34–35 

                                                
                                              17 
 
(2d Cir. 2012).  Here, the trial record, when viewed in its entirety and in the light 

most  favorable  to  the  prosecution,  overwhelmingly  demonstrates  that  George’s 

actions  were  intended  to  conceal  Mathai’s  illegal  presence  in  this  country  from 

authorities. 

       First, George admitted knowing both that it was illegal for an alien to work 

in  the  United  States  without  proper  authorization  and  that  Mathai  lacked  such 

authorization.  Nevertheless, George hired Mathai as a domestic worker and had 

her  reside  in  the  George  home  for  more  than  five  years.    This  evidence  plainly 

demonstrated  George’s  knowledge  that  she  had  something  to  hide  from 

authorities:  the  presence  in  her  home  of  an  undocumented  alien  worker.    The 

remaining  evidence  we  reference  demonstrated  her  intent  to  effect  such 

concealment. 

       Second, in the more than five years that she employed Mathai as a live‐in 

worker,  George  never  filed  any  of  the  forms  required  by  the  Internal  Revenue 

Service  for  employers  to  document  their  paid  workers.    She  maintains  that  this 

omission is insufficient to demonstrate active concealment, citing United States v. 

Litwok, 678 F.3d 208, 215 (2d Cir. 2012), a case in which we stated that the failure 

to file a tax return is insufficient, by itself, to constitute the affirmative act of tax 

                                              
                                            18 
 
evasion  under  26  U.S.C.  §  7201.    The  analogy  is  inapt.    The  issue  here  is  not 

whether George’s filing omission constitutes an affirmative act of tax evasion, or 

even active concealment under 8 U.S.C. § 1324(a)(1)(A)(iii), an issue we need not 

here  decide.    Rather,  the  pertinent  question  is  whether  that  omission  is  a 

circumstance  from  which  a  reasonable  jury  could  infer  that  the  action  here  at 

issue—George’s sheltering of Mathai in her home for more than five years—was 

intended  to  prevent  authorities  from  discovering  the  alien’s  illegal  presence, 

thereby  constituting  proscribed  harboring.    We  here  conclude  that  George’s 

persistent failure to file employment records required by law was circumstantial 

evidence  providing  some  support  for  an  inference  of  intent  as  to  George’s 

sheltering.  See generally United States v. MacPherson, 424 F.3d 183, 189–90 (2d 

Cir.  2005)  (recognizing  that  “mens  rea  elements  of  knowledge  and  intent  can 

often  be  proved  through  circumstantial  evidence  and  the  reasonable  inferences 

drawn  therefrom”);  United  States  v.  Salameh,  152  F.3d  88,  143  (2d  Cir.  1998) 

(recognizing that “most evidence of intent is circumstantial”). 

       Nor  is  a  different  conclusion  warranted  because  George  may  have  had  a 

financial interest in not filing the required tax forms for Mathai.  To the contrary, 

such a self‐interest was evidence of George’s motive to prevent authorities from 

                                               
                                             19 
 
detecting Mathai’s unlawful presence in the George home.  See United States v. 

MacPherson, 424 F.3d at 185 n.2 (“[E]vidence of motive, or the lack thereof, is a 

factor  that  a  jury  may  weigh  in  considering  whether  the  totality  of  the 

circumstances  permits  it  to  infer  guilty  knowledge  and  intent  beyond  a 

reasonable doubt.” (citing United States v. Simon, 425 F.2d 796, 808 (2d Cir. 1969) 

(Friendly, J.))). 

       Third,  George’s  intent  to  conceal  finds  still  stronger  support  in  evidence 

that  she  specifically  instructed  Mathai,  during  more  than  five  years  of 

employment, not to discuss her immigration status with anyone and, if asked, to 

represent herself falsely as a visiting family friend, not a domestic worker. 

       In  urging  otherwise,  George  emphasizes  that  she  never  hid  Mathai  from 

visitors nor restricted her movements or mistreated her in any way.  This misses 

the  point.    George  was  not  charged  with  human  trafficking,  imprisonment,  or 

abuse.    See  18  U.S.C.  §  1581(a)  (prohibiting  peonage);  id.  §  1589  (prohibiting 

procurement  of  labor  by  force  or  threat).    She  was  charged  with  harboring, 

proscribed  conduct  requiring  proof  only  that  George  sheltered  Mathai  in  her 

home  intending  to  make  the  alien’s  “detection  by  the  authorities  substantially 

more  difficult.”    United  States  v.  Vargas‐Cordon,  733  F.3d  at  382  (emphasis 

                                              
                                            20 
 
added).    In  Vargas‐Cordon,  we  held  that  where  a  defendant’s  conduct 

“undoubtedly diminished the government’s ability to locate” an illegal alien, he 

was  guilty  of  harboring  even  if  he  “did  not  actively  hide  [the  alien]  from  the 

outside world.”  Id.  The same conclusion applies here.  George may not have hid 

Mathai from the outside world, but by counseling Mathai to lie about her status 

to  anyone  who  asked,  George  plainly  diminished  the  likelihood  of  government 

authorities’ discovering that she had an alien illegally working in her home. 

       Fourth,  the  inference  of  George’s  culpable  mens  rea  before  Mathai  was 

discovered by authorities is reinforced by George’s post‐discovery actions.  Her 

stalling efforts when authorities finally came to remove Mathai from the George 

home,  while  plainly  futile,  nevertheless  allowed  a  reasonable  jury  to  infer  that 

her sheltering actions had long been intended to hamper the very discovery that 

prompted Mathai’s removal.  A factfinder could similarly infer consciousness of 

guilt  from  George’s  efforts  at  obstruction,  both  in  urging  Mathai  to  lie  to  law 

enforcement officials about her status in the George home, and in her own lying 

at  trial,  which  the  district  court  found  justified  a  sentencing  enhancement  for 

obstruction of justice under section 3C1.1 of the Sentencing Guidelines.  See, e.g., 




                                              
                                            21 
 
United  States  v.  Perez,  387  F.3d  201,  209  (2d  Cir.  2004)  (recognizing  flight, 

obstruction, and false statements as evidence of consciousness of guilt). 

       In sum, the evidence, viewed as a whole and in the light most favorable to 

the  government,  overwhelmingly  demonstrated  that  George  acted  with  the 

requisite  intent  to  conceal  Mathai’s  illegal  presence  in  the  United  States  from 

federal  authorities  and,  thus,  was  sufficient  to  allow  a  reasonable  jury  to  find 

harboring proved beyond a reasonable doubt.  Accordingly, George’s sufficiency 

challenge fails on the merits. 

       C.   Forfeiture 
             
       George’s harboring conviction subjected her to the mandatory forfeiture of 

“any property real or personal” that was “used to facilitate . . . the commission” 

of that crime.  18 U.S.C. § 982(a)(6)(A) (stating that “court, in imposing sentence 

. . . shall order that the person forfeit to the United States . . . ”).  Pursuant to this 

section,  the  district court  ordered the  forfeiture  of  George’s Rexford, New  York 

home, an action that she now challenges as violative of the Eighth Amendment’s 

prohibition  on  excessive  fines.    See  U.S.  Const.  amend.  VIII;  United  States  v. 

Bajakajian, 524 U.S. 321, 328 (1998) (holding forfeiture imposed at culmination of 

criminal  proceeding,  which  requires  conviction  of  underlying  felony,  to  be 

                                              
                                            22 
 
punishment subject to Excessive Fines Clause).  We review a district court’s legal 

determinations regarding forfeiture de novo and its underlying factual findings 

for clear error.  See United States v. Sabhnani, 599 F.3d at 261. 

       A  criminal  forfeiture  is  unconstitutionally  excessive  if  “it  is  grossly 

disproportional  to  the  gravity  of  a  defendant’s  offense.”    United  States  v. 

Bajakajian, 524 U.S. at 334.  In that case, a defendant convicted of willfully failing 

to  report  the  transportation  of  more  than  $10,000  out  of  the  United  States  was 

ordered to forfeit the full amount being transported, almost $360,000.  See id. at 

324–25.    In  holding  the  forfeiture  grossly  disproportional,  the  Supreme  Court 

observed  that  the  crime  of  conviction  “was  solely  a  reporting  offense”;  that  the 

defendant  was  not  transporting  the  money  for  any  illegal  purpose,  such  as 

money  laundering,  drug  trafficking,  or  tax  evasion;  that  the  maximum 

punishment under the (then‐mandatory) Sentencing Guidelines was six months’ 

imprisonment and a $5,000 fine; and that the harm resulting from the crime was 

“minimal,” affecting only the government and only in a minor way.  Id. at 337–

39.  Consistent with Bajakajian, this court has identified the following factors as 

relevant to the proportionality assessment of a challenged criminal forfeiture: 




                                              
                                            23 
 
          (1)  the  essence  of  the  crime  of  the  defendant  and  its  relation  to 
          other  criminal  activity,  (2)  whether  the  defendant  fits  into  the 
          class  of  persons  for  whom  the  statute  was  principally  designed, 
          (3)  the  maximum  sentence  and  fine  that  could  have  been 
          imposed,  and  (4)  the  nature  of  the  harm  caused  by  the 
          defendant’s conduct. 
       
United  States  v.  Castello,  611  F.3d  116,  120  (2d  Cir.  2010)  (internal  quotation 

marks  and  alterations  omitted).    Here,  these  factors  support  the  challenged 

forfeiture. 

       First,  the  essence  of  George’s  crime  was  no  one‐time  failure  to  report 

otherwise legal activity as in Bajakajian.  Rather, she harbored an illegal alien in 

her  home  for  more  than  five  years  in  order  to  secure  the  alien’s  unauthorized 

labor.    In  doing  so,  she  not  only  thwarted  federal  immigration  law,  but  also 

evaded  federal  minimum  wage  and  tax  laws.    In  these  circumstances,  the 

forfeiture  of  the  home  that  facilitated  George’s  criminal  harboring  is  not 

constitutionally  disproportional.3    See  generally  von  Hofe  v.  United  States,  492 

F.3d  175,  188  (2d  Cir.  2007)  (upholding  civil  forfeiture  of  husband’s  interest  in 

family home, where his drug activity therein was “neither a spur of the moment 


3  George harbored Mathai in each of the homes occupied by her family from 2005 
to  2011.    The  Rexford,  New  York  property  that  is  the  subject  of  the  challenged 
forfeiture  became  the  George  family  home  sometime  in  August  2008  and,  thus, 
was the site of harboring for almost three years. 
                                             
                                           24 
 
decision  nor  a  momentary  lapse  of  judgment,”  such  “that  his  own  actions 

eviscerated any sanctity he might claim in his home”).4 

       Second,  George  falls  squarely  within  the  class  of  persons  targeted  by  8 

U.S.C.  § 1324,  namely,  persons  who  knowingly  and  actively  seek  to  prevent 

government detection of an illegal alien for their own benefit.  In short, she is not 

akin  to  the  Bajakajian  defendant,  whose  currency  reporting  failure  did  not  take 

place  in  the  context  of  money  laundering,  drug  trafficking,  or  tax  evasion,  the 

targeted concerns of that crime of conviction.  See United States v. Bajakajian, 524 

U.S. at 338. 

       Third,  while  the  equity  loss5  to  George  from  the  challenged  forfeiture  of 

her  home  exceeds  the  $20,000  top  of  George’s  applicable  Guidelines  fine  range, 



4   George’s  reliance  on  those  parts  of  our  von  Hofe  opinion  holding  complete 
forfeiture  of  the  wife’s  interest  in  the  family  home  grossly  disproportional  is 
misplaced  because  not  only  were  we  there  considering  civil  forfeiture,  see  von 
Hofe v. United States, 492 F.3d at 184–86 (discussing differences between civil in 
rem  and  criminal  in  personam  forfeiture),  but  also  George  was  no  comparably 
passive participant in the crime of conviction.  Rather, she was its principal and 
persistent perpetrator.  Thus, her role is more analogous to that of the husband in 
von Hofe—the forfeiture of whose interest in the family home we upheld, see id. 
at 188—than it is to that of the wife, see id. at 188–91. 
 
5  George  appears  to  have  held  an  equity  interest  in  the  home  of  less  than 

$100,000.    See  generally  von  Hofe  v.  United  States,  492  F.3d  at  188  (relying  on 
                                                 
                                              25 
 
see U.S.S.G. § 5E1.2(c)(3), it is well below the maximum statutory fine of $250,000 

specified by Congress, see 8 U.S.C. § 1324(a)(1)(B)(ii); 18 U.S.C. § 3571(b)(3); see, 

e.g., United States v. Bajakajian, 524 U.S. at 338–39 & n.14 (citing low maximum 

penalties  under  then‐mandatory  Guidelines  as  indicative  of  defendant’s 

“minimal  level  of  culpability,”  while  also  noting  that  statutory  maximum 

penalties  are  “relevant”  to  assessing  “offense’s  gravity”).6    This  factor  points  to 

no disproportionality in the challenged forfeiture order. 




equity  interest  in  home  held  by  each  co‐defendant  to  assess  constitutionality  of 
civil forfeiture of residence); United States v. 38 Whalers Cove Dr., 954 F.2d 29, 
32, 39 (2d Cir. 1992) (relying on equity interest in mortgaged home, rather than 
full  market  value,  in  assessing  value  of  civil  forfeiture).    The  market  value  of 
George’s  home,  when  purchased  in  2009,  was  $1,878,500.    [Blue  56]    Although 
there is little evidence in the record as to the value of George’s home when the 
district court entered judgment in July 2013, the balance owed on the mortgage 
was  $1,781,562  in  June  2013.    Therefore,  assuming  the  market  value  of  the 
property  remained  constant,  George’s  equity  interest  in  her  home  was 
approximately  $96,938  at  the  time  the  forfeiture  order  was  entered.    Moreover, 
the listed owner of the residence was “Power Angels, LLC,” an entity owned by 
George, her five minor children, and her brother.  Even assuming, however, that 
the  full  weight  of  the  forfeiture  of  the  equity  interest  were  to  fall  solely  on 
George, we identify no unconstitutional disproportionality for reasons explained 
in text. 
 
6  Where,  as  here,  a  defendant’s  harboring  of  an  illegal  alien  persists  over  more 

than five years, frustrating federal immigration, minimum wage, and tax laws, it 
would  be  difficult  to  conclude  that  a  $20,000  fine  marks  the  outer  limits  of 
substantive reasonableness after the Supreme Court’s decision in United States v. 
                                                
                                              26 
 
       Fourth, as for the harm caused by George, we have already observed that 

her crime was no mere failure to report otherwise legal activity as in Bajakajian, 

but  a  deliberate  and  sustained  thwarting  of  federal  immigration  law,  which 

allowed  her  to  exploit  alien  labor  while  ignoring  federal  wage  and  tax  laws.  

Such  criminal  conduct  harmed  not  only  the  government,  but  also  the  exploited 

alien, as well as those citizens and lawful residents whose ability to secure work 

consistent  with  the  protections  of  federal  law  was  necessarily  hampered  by  the 

sort of harboring evident here.  In sum, this is not a case in which the harshness 

of the forfeiture so exceeds the gravity of the offense of conviction as to indicate 

gross disproportionality violative of the Constitution. 




Booker, 543 U.S. 220 (2005).  See United States v. Jones, 531 F.3d 163, 174 (2d Cir. 
2008) (recognizing that, after Booker, broad range of sentences reaching beyond 
Guidelines’  recommendation  may  be  substantively  reasonable).    For  much  the 
same reason, while the Guidelines helpfully inform an assessment of the gravity 
of  a  crime  of  conviction,  they  do  not  compel  a  conclusion  that  any  forfeiture 
above  a  Guidelines  maximum  is  unconstitutionally  excessive.    That 
determination can be made only by reference to the totality of factors identified 
in  Bajakajian  and  Castello.    See  generally  United  States  v.  Carpenter,  317  F.3d 
618, 627 (6th Cir. 2003) (observing that authorized Guidelines penalties “are but 
one of several factors to consider in assessing the overall gravity of the offense” 
of conviction), adopted in relevant part on reh’g en banc, 360 F.3d 591, 597 (6th 
Cir. 2004) (en banc). 
                                                
                                             27 
 
       Accordingly,  we  reject  George’s  Eighth  Amendment  challenge  to  the 

forfeiture order as meritless.   

III.   Conclusion 

       To summarize: 

       1.     The  district  court’s  jury  instruction  on  “harboring”  adequately 

communicated  the  required  concealment  aspect  of  that  proscribed  activity  and, 

thus, manifests no plain error. 

       2.    George’s  sufficiency  challenge  to  her  harboring  conviction  fails 

because the trial evidence, viewed in its totality and in the light most favorable to 

the government, permitted a reasonable jury to find that George afforded shelter 

to an illegal alien for more than five years intending to help prevent detection of 

the alien by federal authorities. 

       3.    The  forfeiture  of  George’s  equity  interest  in  her  home,  when 

considered  in  light  of  the  gravity  of  her  crime  of  conviction,  does  not 

demonstrate gross disproportionality violative of the Eighth Amendment.   

       Accordingly,  the  district  court’s  judgment  of  conviction  and  order  of 

forfeiture are AFFIRMED. 




                                           
                                         28